Exhibit 10.1

MOHAWK GROUP HOLDINGS, INC.

$30,000,000

EQUITY DISTRIBUTION AGREEMENT

July 30, 2020

Canaccord Genuity LLC

99 High Street, 12th Floor

Boston, Massachusetts 02110

Ladies and Gentlemen:

Mohawk Group Holdings, Inc., a Delaware corporation (the “Company”), confirms
its agreement (this “Agreement”) with Canaccord Genuity LLC (“Canaccord”), as
follows:

1. Issuance and Sale of Shares. The Company agrees that, from time to time
during the term of this Agreement, on the terms and subject to the conditions
set forth herein, it will issue and sell through Canaccord, acting as sales
agent, shares (the “Shares”) of the Company’s common stock, $0.0001 par value
per share (the “Common Stock”) having an aggregate offering price of up to
$30,000,000. The Shares will be sold on the terms set forth herein at such times
and in such amounts as the Company and Canaccord shall agree from time to time.
The issuance and sale of the Shares through Canaccord will be effected pursuant
to the Registration Statement (as defined below) filed by the Company with, and
declared effective by, the Securities and Exchange Commission (the
“Commission”).

2. Placements.

(a) Placement Notice. Each time that the Company wishes to issue and sell Shares
hereunder (each, a “Placement”), it will notify Canaccord by e-mail notice (or
other method mutually agreed to in writing by the parties) containing the
parameters within which it desires to sell the Shares, which shall at a minimum
include the number of Shares (“Placement Shares”) to be issued, the time period
during which sales are requested to be made, any limitation on the number of
Shares that may be sold in any one day and any minimum price below which sales
may not be made (a “Placement Notice”), a form of which shall be mutually agreed
upon by the Company and Canaccord. The Placement Notice shall originate from any
of the individuals (each an “Authorized Representative”) from the Company set
forth on Schedule 1 (with a copy to each of the other individuals from the
Company listed on such schedule), and shall be addressed to each of the
individuals from Canaccord set forth on Schedule 1 attached hereto, in each case
as such Schedule 1 may be amended from time to time. The Placement Notice shall
be effective upon confirmation by Canaccord unless and until (i) Canaccord
declines to accept the terms contained therein for any reason, in its sole
discretion, in accordance with the notice requirements set forth in Section 4,
(ii) the entire amount of the Placement Shares have been sold, (iii) the Company
suspends or terminates the Placement Notice in accordance with the notice
requirements set forth in Section 4, (iv) the Company issues a subsequent
Placement Notice with parameters superseding those on the earlier dated
Placement Notice, or (v) the Agreement has been terminated under the provisions
of Section 12.

(b) Placement Fee. The amount of compensation to be paid by the Company to
Canaccord with respect to each Placement (in addition to any expense
reimbursement pursuant to Section 7(h)(ii)) shall be equal to 3.0% of gross
proceeds from each Placement.

(c) No Obligation. It is expressly acknowledged and agreed that neither the
Company nor Canaccord will have any obligation whatsoever with respect to a
Placement or any Placement Shares unless and until the Company delivers a
Placement Notice to Canaccord, and then only upon the terms specified therein
and herein. It is also expressly acknowledged that Canaccord will be under no
obligation to purchase Shares on a principal basis. In the event of a conflict
between the terms of this Agreement and the terms of a Placement Notice, the
terms of the Placement Notice control.



--------------------------------------------------------------------------------

3. Sale of Placement Shares by Canaccord. Subject to the terms and conditions of
this Agreement, upon the Company’s issuance of a Placement Notice, and unless
the sale of the Placement Shares described therein has been declined, suspended,
or otherwise terminated in accordance with the terms of this Agreement,
Canaccord will use its best efforts consistent with its normal trading and sales
practices to sell on behalf of the Company and as agent, such Placement Shares
up to the amount specified, and otherwise in accordance with the terms of such
Placement Notice. The Company acknowledges that Canaccord will conduct the sale
of Placement Shares in compliance with applicable law including, without
limitation, Regulation M under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), and that such compliance may include a delay in
commencement of sales efforts after receipt of a Placement Notice. Canaccord
will provide written confirmation to the Company no later than the opening of
the Trading Day (as defined below) next following the Trading Day on which they
have made sales of Placement Shares hereunder setting forth the number of
Placement Shares sold on such day, the compensation payable by the Company to
Canaccord with respect to such sales, and the Net Proceeds (as defined below)
payable to the Company. Canaccord may sell Placement Shares by any method
permitted by law deemed to be an “at the market offering” under Rule 415 of the
Securities Act of 1933, as amended (the “Securities Act”), including without
limitation sales made directly on The Nasdaq Capital Market (the “Principal
Trading Market”), on any other existing trading market for the Common Stock or
to or through a market maker. Notwithstanding anything to the contrary set forth
in this Agreement or a Placement Notice, the Company acknowledges and agrees
that (i) there can be no assurance that Canaccord will be successful in selling
any Placement Shares or as to the price at which any Placement Shares are sold,
if at all, and (ii) Canaccord will incur no liability or obligation to the
Company or any other person or entity if they do not sell Placement Shares for
any reason other than a failure by Canaccord to use its best efforts consistent
with its normal trading and sales practices to sell on behalf of the Company and
as agent such Placement Shares as provided under this Section 3. For the
purposes hereof, “Trading Day” means any day on which the Principal Trading
Market is open for trading.

4. Suspension of Sales. The Company or Canaccord may, upon notice to the other
party in writing, by telephone (confirmed immediately by verifiable facsimile
transmission) or by e-mail notice (or other method mutually agreed to in writing
by the parties), suspend any sale of Placement Shares; provided, however, that
such suspension shall not affect or impair either party’s obligations with
respect to any Placement Shares sold hereunder prior to the receipt of such
notice. The Company agrees that no such notice shall be effective against
Canaccord unless it is made to one of the individuals named on Schedule 1
hereto, as such Schedule may be amended from time to time.

5. Settlement.

(a) Settlement of Placement Shares. Unless otherwise specified in the applicable
Placement Notice, settlement for sales of Placement Shares will occur on the
second (2nd) Business Day (or such earlier day as is agreed by the parties to be
industry practice for regular-way trading) following the date on which such
sales are made (each a “Settlement Date”). The amount of proceeds to be
delivered to the Company on a Settlement Date against the receipt of the
Placement Shares sold (“Net Proceeds”) will be equal to the aggregate sales
price at which such Placement Shares were sold, after deduction for (i) the
commission or other compensation for such sales payable by the Company to
Canaccord, as the case may be, pursuant to Section 2 hereof, as the case may be,
(ii) any other amounts due and payable by the Company to Canaccord hereunder
pursuant to Section 7(h) hereof, and (iii) any transaction fees imposed by any
governmental or self-regulatory organization in respect of such sales.

(b) Delivery of Shares. On each Settlement Date, the Company will, or will cause
its transfer agent to, electronically transfer the Placement Shares being sold
by crediting Canaccord’s accounts or its designee’s account at The Depository
Trust Company through its Deposit Withdrawal Agent Commission System or by such
other means of delivery as may be mutually agreed upon by the parties hereto
and, upon receipt of such Placement Shares, which in all cases shall be freely
tradeable, transferable, registered shares in good

 

2



--------------------------------------------------------------------------------

deliverable form, Canaccord will, on each Settlement Date, deliver the related
Net Proceeds in same day funds delivered to an account designated by the Company
prior to the Settlement Date. If the Company defaults in its obligation to
deliver Placement Shares on a Settlement Date, the Company agrees that in
addition to and in no way limiting the rights and obligations set forth in
Section 10 hereto, it will (i) hold Canaccord harmless against any loss, claim,
damage, or expense (including actual, reasonable and documented legal fees and
expenses), as incurred, arising out of or in connection with such default by the
Company and (ii) pay to Canaccord any commission, discount, or other
compensation to which it would otherwise have been entitled absent such default.

6. Representations and Warranties of the Company. The Company represents and
warrants to, and agrees with, Canaccord that:

(a) Registration Statement and Prospectus. The Common Stock is registered
pursuant to Section 12(b) of the Exchange Act, and the Company has filed all
reports, schedules, forms, statements and other documents required to be filed
by it with the Commission (the “Commission Documents”) since the Company has
been subject to the requirements of Section 12 of the Exchange Act. The Common
Stock is currently quoted on the Principal Trading Market under the trading
symbol “MWK”. To the Company’s knowledge, it is in compliance with all listing
requirements of the Principal Trading Market for the continued listing of the
Common Stock. The Company and the transactions contemplated hereby meet the
requirements for use of Form S-3 under the Securities Act and the rules and
regulations thereunder (“Rules and Regulations”), including but not limited to
the transaction requirements for an offering made by the issuer set forth in
Instruction I.B.1 to Form S-3. The Company has prepared and filed with the
Commission a registration statement on Form S-3 (File No. 333-239614) with
respect to the Shares to be offered and sold by the Company pursuant to this
Agreement. Such registration statement, at any given time, including the
amendments thereto to such time, the exhibits and any schedules thereto at such
time, the documents incorporated by reference therein pursuant to Item 12 of
Form S-3 under the Securities Act at such time and the documents otherwise
deemed to be a part thereof or included therein by the Rules and Regulations, is
herein called the “Registration Statement.” The Registration Statement,
including the base prospectus contained therein (the “Base Prospectus”) was
prepared by the Company in conformity with the requirements of the Securities
Act and all applicable Rules and Regulations. One or more prospectus supplements
(the “Prospectus Supplements,” and together with the Base Prospectus and any
amendment thereto and all documents incorporated therein by reference, the
“Prospectus”) have been or will be prepared by the Company in conformity with
the requirements of the Securities Act and all applicable Rules and Regulations
and have been or will be filed with the Commission in the manner and time frame
required by the Securities Act and the Rules and Regulations. Any amendment or
supplement to the Registration Statement or Prospectus required by this
Agreement will be so prepared and filed by the Company and, as applicable, the
Company will use commercially reasonable efforts to cause it to become effective
as soon as reasonably practicable. No stop order suspending the effectiveness of
the Registration Statement has been issued, and no proceeding for that purpose
has been instituted or, to the knowledge of the Company, threatened by the
Commission. No order preventing or suspending the use of the Base Prospectus,
the Prospectus Supplement, the Prospectus or any Issuer Free Writing Prospectus
has been issued by the Commission. Copies of all filings made by the Company
under the Securities Act and all Commission Documents that were filed with the
Commission have either been delivered to Canaccord or made available to
Canaccord on the Commission’s Electronic Data Gathering, Analysis, and Retrieval
system. Any reference herein to the Registration Statement, the Prospectus, or
any amendment or supplement thereto shall be deemed to refer to and include the
documents incorporated (or deemed to be incorporated) by reference therein
pursuant to Item 12 of Form S-3 under the Securities Act, and any reference
herein to the terms “amend,” “amendment” or “supplement” with respect to the
Registration Statement or Prospectus shall be deemed to refer to and include the
filing after the execution hereof of any document with the Commission deemed to
be incorporated by reference therein. For the purposes of this Agreement, the
“Applicable Time” means, with respect to any Shares, the time of sale of such
Shares pursuant to this Agreement.

(b) No Misstatement or Omission. Each part of the Registration Statement, when
such part became effective, at any deemed effective date pursuant to Rule
430B(f)(2) on the date of filing thereof with the Commission and at each
Applicable Time and Settlement Date, and the Prospectus, on the date of filing
thereof with the Commission and at each Applicable Time and Settlement Date,
conformed or will conform in all material respects with the requirements of the
Securities Act and the Rules and Regulations; each part of the

 

3



--------------------------------------------------------------------------------

Registration Statement, when such part became effective, did not or will not
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading; and the Prospectus, on the date of filing thereof with the
Commission, and the Prospectus and the applicable Issuer Free Writing
Prospectus(es) issued at or prior to such Applicable Time, taken together
(collectively, and with respect to any Shares, together with the public offering
price of such Shares, the “Disclosure Package”) and at each Applicable Time and
Settlement Date, did not or will not include an untrue statement of a material
fact or omit to state a material fact necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading; except
that the foregoing shall not apply to any statements or omissions in any such
document made in reliance on information furnished in writing to the Company by
Canaccord intended for use in the Registration Statement, the Prospectus, or any
amendment or supplement thereto.

(c) Conformity with Securities Act and Exchange Act. The documents incorporated
by reference in the Registration Statement or the Prospectus, or any amendment
or supplement thereto, when they became effective under the Securities Act or
were filed with the Commission under the Exchange Act, as the case may be,
conformed in all material respects with the requirements of the Securities Act
or the Exchange Act, as applicable, and the rules and regulations of the
Commission thereunder, and none of such documents contained an untrue statement
of a material fact or omitted to state a material fact required to be stated
therein or necessary to make the statements therein not misleading; and any
further documents so filed and incorporated by reference in the Registration
Statement or the Prospectus or any further amendment or supplement thereto, when
such documents become effective or are filed with the Commission, as the case
may be, will conform to the requirements of the Securities Act or the Exchange
Act, as applicable, and the rules and regulations of the Commission thereunder
and will not contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading; provided however, that this representation and warranty
shall not apply to any statements or omissions (a) that have been corrected in a
filing that has been incorporated by reference in the Prospectus not less than
24 hours prior to the relevant Applicable Time or (b) made in reliance on
information furnished in writing to the Company by Canaccord intended for use in
any such document.

(d) Financial Information. The consolidated financial statements and the related
notes thereto and the supporting schedules of the Company and all significant
subsidiaries (as defined in Rule 1-02 (w) of Regulation S-X of the Exchange Act)
of the Company, together with the related notes, set forth or incorporated by
reference in the Registration Statement, Prospectus and Disclosure Package, have
been and will be prepared in accordance with Regulation S-X under the Securities
Act and with United States generally accepted accounting principles consistently
applied at the times and during the periods involved (except (i) as may be
otherwise indicated in such financial statements or the notes thereto, or
(ii) in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects and will fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end adjustments); and the other financial
information included or incorporated by reference in the Registration Statement,
the Prospectus and the Disclosure Package has been compiled on a basis
consistent in all material respects with that of the financial statements and
presents fairly in all material respects the information shown thereby. The
Company does not have any material liabilities or obligations, direct or
contingent, which are not disclosed in the Registration Statement, Prospectus
and Disclosure Package.

(e) Organization. Each of the Company and its direct and indirect subsidiaries
(the “Subsidiaries”) has been duly incorporated and is validly existing (and in
good standing, if a good standing concept exists in such jurisdiction) under the
laws of the jurisdiction of its formation with full corporate power and
authority (corporate or otherwise) to own, lease and operate its properties and
to conduct its business as described in the Registration Statement and
Prospectus; and each of the Company and the Subsidiaries is duly qualified as a
foreign entity to transact business and is in good standing in each jurisdiction
in which such qualification is required (if a good standing concept exists in
such jurisdiction), whether by reason of the ownership or leasing of property or
the conduct of business, except where the failure, individually or in the

 

4



--------------------------------------------------------------------------------

aggregate, to be so qualified and be in good standing would not have a material
adverse effect on (i) the consolidated business, operations, assets, properties,
financial condition, prospects or results of operations of the Company and its
Subsidiaries taken as a whole, (ii) the transactions contemplated hereby or
(iii) the ability of the Company to perform its obligations under this Agreement
(collectively, a “Material Adverse Effect”).

(f) Subsidiaries. Except as described in the Prospectus, all of the assets
described in the Prospectus as owned by the Subsidiaries of the Company are
owned directly by the Subsidiaries. Except for the Subsidiaries, the Company
owns no beneficial interest, directly or indirectly, in any corporation,
partnership, joint venture, limited liability company or other entity.

(g) Encumbrances. Except as set forth in the Registration Statement, the
Disclosure Package and the Prospectus, each of the Company and its Subsidiaries
has (i) good and marketable title to all of the properties and assets owned by
it, free and clear of all liens, charges, claims, security interests or
encumbrances (collectively, “Encumbrances”), other than Encumbrances that would
not have a Material Adverse Effect and (ii) possession under all material leases
to which it is party as lessee. All leases and contracts to which the Company or
its Subsidiaries is a party are valid and binding and no material default has
occurred and is continuing thereunder, and no event or circumstance that with
the passage of time or giving of notice, or both, would constitute such a
material default has occurred and is continuing, and, to the knowledge of the
Company, no defaults by the counterparties exist under any such leases or
contracts. The property held under lease by the Company and its Subsidiaries is
held by them under valid, subsisting and enforceable leases, with only such
exceptions as are not material and with respect to any particular lease as do
not interfere in any material respect with the conduct of the business of the
Company and its Subsidiaries.

(h) No Improper Practices. (i) Neither the Company nor the Subsidiaries, nor to
the knowledge of the Company, any director, officer, agent, employee or other
person acting on behalf of the Company or the Subsidiaries, has, in the past
five years, used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expense relating to political activity; made any
direct or indirect unlawful payment to any foreign or domestic government
official or employee from corporate funds, violated or is in violation of any
provision of the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder; or made any bribe, rebate, payoff, influence
payment, kickback or other unlawful payment; (ii) no relationship, direct or
indirect, exists between or among the Company or, to the knowledge of the
Company, the Subsidiaries or any affiliate of either of them, on the one hand,
and, to the knowledge of the Company, the directors, officers and stockholders
(or analogous interest holders) of the Company or the Subsidiaries, on the other
hand, that is required by the Securities Act or by the rules of the Financial
Industry Regulatory Authority (“FINRA”) to be described in the Registration
Statement and the Prospectus that is not so described; and (iii) except as
described in the Registration Statement and the Prospectus, there are no
material outstanding loans or advances or material guarantees of indebtedness by
the Company or, to the knowledge of the Company, the Subsidiaries to or for the
benefit of any of their respective officers or directors or any of the members
of the families of any of them.

(i) Investment Company Act. Neither the Company nor the Subsidiaries, is now or,
after giving effect to the offering and sale of the Shares, will be required to
register as an “investment company” or an entity “controlled” by an “investment
company,” as such terms are defined in the Investment Company Act of 1940, as
amended (the “Investment Company Act”).

(j) Capitalization. The Company has authorized and outstanding capitalization as
set forth in the Prospectus under the caption “Description of Capital Stock”,
and all of the issued shares of capital stock of the Company have been duly and
validly authorized and issued and are fully paid and non-assessable and have
been issued in compliance with all applicable United States federal and state
and, to the knowledge of the Company, all applicable foreign securities laws and
conform in all material respects to the description thereof in the Prospectus;
and all of the issued shares of capital stock of the Subsidiaries of the Company
have been duly and validly authorized and issued and are fully paid and
non-assessable and the shares of such Subsidiaries are owned directly or
indirectly by the Company and, except as set forth in the Registration
Statement, the Disclosure Package and the Prospectus, are held free and clear of
all Encumbrances. Except as set forth in the Registration Statement and

 

5



--------------------------------------------------------------------------------

the Prospectus, and except with respect to equity awards issued under the
Company’s equity incentive plans, there are no outstanding options, warrants,
agreements, contracts, preemptive rights, rights of first refusal or other
rights to purchase or acquire from the Company or any Subsidiary any shares of
the capital stock of the Company or any Subsidiary, or equity or debt securities
convertible into or exchangeable or exercisable for, any capital stock of the
Company or any Subsidiary. The description of the Company’s stock option, stock
bonus and other stock plans or arrangements and the options, restricted stock,
performance-based restricted stock units, stock appreciation rights, or other
rights granted thereunder, disclosed in the Disclosure Package and the
Prospectus accurately and fairly presents in all material respects the
information required to be shown with respect to such plans, arrangements,
options and rights.

(k) The Shares. The Shares have been duly authorized and, when issued, delivered
and paid for pursuant to this Agreement, will be validly issued, fully paid and
non-assessable, free and clear of all Encumbrances and will be issued in
compliance with all applicable United States federal and state and all
applicable foreign securities laws; the capital stock of the Company, including
the Common Stock, conforms in all material respects to the description thereof
contained in the Registration Statement and the Common Stock, including the
Placement Shares, will conform to the description thereof contained in the
Prospectus as amended or supplemented. Neither the stockholders of the Company,
nor any other person or entity have any preemptive rights or rights of first
refusal with respect to the Placement Shares or other rights to purchase or
receive any of the Placement Shares or any other securities or assets of the
Company, and no person has the right, contractual or otherwise, to cause the
Company to issue to it, or register pursuant to the Securities Act, any shares
of capital stock or other securities or assets of the Company upon the issuance
or sale of the Placement Shares.

(l) No Material Changes. Subsequent to the respective dates as of which
information is given in the Registration Statement, the Prospectus and the
Disclosure Package, and except as may be otherwise stated or incorporated by
reference in the Registration Statement, the Prospectus and the Disclosure
Package, (i) neither the Company nor any of its Subsidiaries has incurred any
material liabilities or obligations, direct or contingent, or entered into any
material transactions other than in the ordinary course of business,
(ii) neither the Company nor its Subsidiaries has sustained any material loss or
interference with the business of the Company and its Subsidiaries, taken as a
whole, including without limitation, from fire, explosion, flood or other
calamity or damage to any asset, whether or not covered by insurance, or from
any labor dispute or court or governmental action, order or decree; (iii) there
have been no transactions entered into by the Company or the Subsidiaries which
are material to the Company and its Subsidiaries, considered as a whole,
(iv) there has not been any change, development, or event that has caused, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect; and (v) since the date of the latest financial
statements included or incorporated by reference in the Registration Statement
and the Prospectus there has not been any material change, on a consolidated
basis, in the authorized capital stock of the Company and its Subsidiaries, any
material increase in the short-term debt or long-term debt of the Company and
its Subsidiaries, on a consolidated basis, or any dividend or distribution of
any kind declared, set aside for payment, paid or made by the Company on any
class of capital stock, or any Material Adverse Effect, or any development
reasonably likely to cause or result in a Material Adverse Effect.

(m) Legal Proceedings.

(i) Except as set forth in the Prospectus, there is no legal, governmental,
administrative or other claim, proceeding, investigation, action, suit or
inquiry pending, or, to the knowledge of the Company, threatened against or
affecting the Company or its Subsidiaries or any of their respective properties
or to which the Company or its Subsidiaries is or may be a party or to which any
property or assets of the Company or its Subsidiaries is or may be the subject,
or, to the knowledge of the Company, against any officer, director or employee
of the Company or the Subsidiaries in connection with such person’s employment
subject before or by any arbitrator, court, governmental body, regulatory body,
administrative agency or other authority, body or agency (whether foreign or
domestic) having jurisdiction over the Company or its Subsidiaries or any of
their respective properties, assets or operations that, if determined adversely
to the Company or the Subsidiaries or such officer, director or employee, could
individually or in the aggregate have, or reasonably be expected to have, a
Material Adverse Effect. Neither the Company nor its Subsidiaries is a party to
or subject to the provisions of, any order, writ, injunction, judgment or decree
of any court or government agency or instrumentality which could have a Material
Adverse Effect.

 

6



--------------------------------------------------------------------------------

(ii) There are no legal, governmental or administrative proceedings,
investigations, actions, suits or inquiries or contracts or documents of the
Company or its Subsidiaries that are required to be described in or filed as
exhibits to the Commission Documents, Registration Statement or any of the
documents incorporated by reference therein by the Securities Act or the
Exchange Act or by the rules and regulations of the Commission thereunder that
have not been so described or filed as required by the Securities Act or the
Exchange Act and the Rules and Regulations under either of them.

(n) Authorization; Enforceability.

(i) The Company has all requisite corporate power and authority to execute and
deliver this Agreement and to perform its obligations hereunder and to provide
the representations, warranties and indemnities under this Agreement, and all
necessary action has been duly and validly taken by the Company to authorize the
execution, delivery and performance of this Agreement. This Agreement has been
duly and validly authorized, and, when executed and delivered by the Company,
constitutes the legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms, except as (a) rights to
indemnity or contribution hereunder may be limited by federal or state
securities laws or public policy and (b) such enforceability may be limited by
bankruptcy, insolvency, reorganization or similar laws affecting the rights of
creditors generally, concepts of reasonableness, and general principles of
equity.

(ii) Executing and delivering this Agreement and the issuance and sale of the
Shares and the compliance by the Company with all of the provisions of this
Agreement and the consummation of the transactions contemplated herein will not
result in (i) a breach or violation of any of the terms and provisions of, or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, or give to others any right of termination,
amendment, acceleration or cancellation (with or without notice, lapse of time
or both) (a “Default Acceleration Event”) of, any obligation, agreement,
covenant or condition contained in any indenture, mortgage, deed of trust, loan
or credit agreement or other agreement or instrument to which the Company or its
Subsidiaries is a party or by which either of them is bound or to which any of
the property of the Company or its Subsidiaries is subject, or by which any
property or asset of the Company or any Subsidiary is bound or affected, except
to the extent that such violation, breach or Default Acceleration Event is not
reasonably likely to result in a Material Adverse Effect, (ii) a violation of
the Company’s certificate of incorporation or bylaws, or any statute or any
order, rule or regulation of any court or governmental agency or body having
jurisdiction over the Company or its Subsidiaries or any of their properties,
(iii) the creation of any material Encumbrance upon any assets of the Company or
its Subsidiaries or the triggering, solely as a result of the Company’s
execution and delivery of this Agreement, of any preemptive or anti-dilution
rights or rights of first refusal or first offer, or any similar rights (whether
pursuant to a “poison pill” provision or otherwise), on the part of holders of
the Company’s securities or any other person or (iv) the violation of any law or
statute or any judgment, order, rule or regulation of any court or arbitrator or
governmental or regulatory authority having jurisdiction over the Company or its
Subsidiaries or any of their properties. Neither the Company nor its
Subsidiaries or affiliates, nor any person acting on its or their behalf, has
issued or sold any shares of Common Stock or securities or instruments
convertible into, exchangeable for and/or otherwise entitling the holder thereof
to acquire shares of Common Stock which would be integrated with the offer and
sale of the Shares hereunder.

(o) Enforceability of Agreements. All agreements between the Company and third
parties expressly referenced in the Prospectus are legal, valid and binding
obligations of the Company enforceable in accordance with their respective
terms, except to the extent that (i) enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally and by general equitable principles and (ii) the
indemnification provisions of certain agreements may be limited by federal or
state securities laws or public policy considerations in respect thereof and
except for any unenforceability that, individually or in the aggregate, would
not unreasonably be expected to have a Material Adverse Effect.

 

7



--------------------------------------------------------------------------------

(p) No Violations or Default. Neither the Company nor its Subsidiaries is (i) in
violation of any provisions of its articles of incorporation, bylaws or any
other equivalent organizational or governing document as amended and in effect
on and as of the date hereof, (ii) in default (and no event has occurred which,
with notice or lapse of time or both, would constitute a default) under any
indenture, mortgage, deed of trust, loan or credit agreement or any provision of
any instrument or contract to which it is a party or by which it is bound that,
individually or in the aggregate, could have a Material Adverse Effect, or
(iii) subject to a Company Repayment Event (as defined below). As used herein,
“Company Repayment Event” means any event or condition which gives the holder of
any note, debenture or other evidence of indebtedness (or any person acting on
such holder’s behalf) the right to require the repurchase, redemption or
repayment prior to the stated maturity or date of mandatory redemption or
repayment thereof of all or a portion of such indebtedness by the Company or its
Subsidiaries.

(q) Compliance with Laws. The Company and its Subsidiaries have not violated and
are in compliance with all laws, statutes, ordinances, regulations, rules and
orders of each foreign, federal, state or local government and any other
governmental department or agency having jurisdiction over the Company and the
Subsidiaries, and any judgment, decision, decree or order of any court or
governmental agency, department or authority having jurisdiction over the
Company and the Subsidiaries, except for such violations or noncompliance which,
individually or in the aggregate, would not have a Material Adverse Effect.

(r) Consents and Permits. The Company and its Subsidiaries possess all such
licenses, grants, permits, consents, orders, certificates, authorizations,
approvals, franchises and rights (“Permits”) issued by and have obtained or made
all such registrations with the appropriate federal, state, foreign or local
regulatory agencies or judicial or governmental bodies that are or will be
necessary to conduct their business as described in the Registration Statement
and the Prospectus, and all such Permits are in full force and effect, except
for Permits or registrations, the absence of which, individually or in the
aggregate, would not have a Material Adverse Effect; the Company and its
Subsidiaries have not received any notice of proceedings or investigations
relating to the revocation or modification of any such Permits or registrations
which, individually or in the aggregate, if the subject of an unfavorable
decision, ruling or finding, would have a Material Adverse Effect. No consent,
approval, authorization, permit, or order of, or filing or registration with,
any court or governmental or self-regulatory agency or body is required for the
issue and sale of the Shares and the consummation by the Company of the
transactions contemplated by this Agreement, except as required pursuant to
Section 9(h) below, and except the filing with the Commission of the
Registration Statement (including the Prospectus) and amendments and supplements
to the Registration Statement and Prospectus related to the issue and sale of
the Shares, filings related to the transactions contemplated hereby on Form 8-K
and such consents, approvals, authorizations, registrations or qualifications as
have already been obtained or made or as may be required under state securities
or Blue Sky laws.

(s) Insurance. Other than as set forth in the Prospectus, the Company and its
Subsidiaries carry, or are covered by, insurance in such amounts and covering
such risks as is prudent, reasonable and customary for companies engaged in
similar businesses in similar industries; neither the Company nor its
Subsidiaries has received notice from any insurer or agent of such insurer that
substantial capital improvements or other expenditures will have to be made in
order to continue such insurance; all such insurance is outstanding and in full
force and effect and neither the Company nor the Subsidiaries has received any
notice of cancellation or proposed cancellation relating to such insurance.

(t) Environmental Matters. The Company and its Subsidiaries are in compliance
with all foreign, federal, state and local rules, laws and regulations relating
to the use, treatment, storage and disposal of hazardous or toxic substances or
waste and protection of health and safety or the environment which are
applicable to their businesses, except where any past or current failure to
comply has not had and would not reasonably be expected to, individually or in
the aggregate, result in a Material Adverse Effect. There has been no storage,
generation, transportation, handling, treatment, disposal, discharge, emission,
or other release of any kind

 

8



--------------------------------------------------------------------------------

of toxic or other wastes or other hazardous substances by, due to, or caused by
the Company or any of its Subsidiaries (or, to the Company’s knowledge, any
other entity for whose acts or omissions the Company or any of its Subsidiaries
is or may otherwise be liable) upon any of the property now or previously owned
or leased by the Company or any of its Subsidiaries, or upon any other property,
in violation of any law, statute, ordinance, rule, regulation, order, judgment,
decree or permit which would, under any law, statute, ordinance, rule (including
rule of common law), regulation, order, judgment, decree or permit, give rise to
any liability, except, in each case, for any violation or liability which has
not had and would not reasonably be expected to result in a Material Adverse
Effect; and there has been no disposal, discharge, emission or other release of
any kind onto such property or into the environment surrounding such property of
any toxic or other wastes or other hazardous substances with respect to which
the Company or any of its Subsidiaries has knowledge.

(u) Independent Public Accountants. Deloitte & Touche LLP, which has audited the
consolidated balance sheets of the Company as of December 31, 2019 and the
consolidated statements of income, stockholders’ equity, and cash flows for the
year then ended and reviewed the consolidated interim unaudited financial
statements of the Company for the three and six month periods ended March 31,
2020, and June 30, 2020, respectively, which are all included in or incorporated
by reference in the Registration Statement and the Prospectus, is a registered
independent public accounting firm as required by the Securities Act, the Rules
and Regulations and the Exchange Act.

(v) Forward-Looking Statements. No forward looking statement within the meaning
of Section 27A of the Securities Act and Section 21E of the Exchange Act
contained in the Commission Documents, the Registration Statement or the
Prospectus, has been made or reaffirmed without a reasonable basis or has been
disclosed other than in good faith.

(w) Intellectual Property. The Company and its Subsidiaries own or possess, or
can acquire on commercially reasonable terms, sufficient legal rights to use all
patents, patent rights, trademarks, trademark registrations, service marks,
service mark registrations, tradenames, service names, copyrights, trade
secrets, licenses, inventions, information and proprietary rights, know-how
(including trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures), processes and other
intellectual property rights necessary for or used in their respective
businesses as now conducted and in the manner described in the Disclosure
Package and the Prospectus (collectively, the “Company Intellectual Property
Rights”) without any conflict with, or infringement of, the rights of others,
except where the failure to own or possess such Company Intellectual Property
Rights, individually or in the aggregate, would not have a Material Adverse
Effect. Neither the Company nor the Subsidiaries has received any written
communications alleging that the Company or its Subsidiaries has violated or, by
conducting its business as now conducted, would violate, infringe,
misappropriate, dilute, or otherwise violate any rights of others with respect
to any Company Intellectual Property Rights. To the Company’s knowledge, all
Company patents and trademarks are enforceable and there is no existing
infringement by any person of any of the Company Intellectual Property Rights.
Other than as disclosed in the Disclosure Package and the Prospectus, neither
the Company nor any of its Subsidiaries is obligated to pay a material royalty,
grant a license or provide other material consideration to any third party in
connection with the Company Intellectual Property Rights. The Company and its
Subsidiaries have taken commercially reasonable measures to protect their
material confidential information and material trade secrets and to maintain and
safeguard the confidentiality of such confidential information and trade secrets
within the Company Intellectual Property Rights, including the execution of
appropriate nondisclosure and confidentiality agreements.

 

9



--------------------------------------------------------------------------------

(x) Taxes.

(i) The Company was not, for the immediately preceding taxable year, treated as,
will not, for the current taxable year, be treated as, and does not anticipate
that, for any subsequent taxable year, it will be treated as a “passive foreign
investment company,” a “foreign investment company” or a “foreign personal
holding company” for United States federal income tax purposes.

(ii) The Company has filed all United States federal and state and all
applicable local and foreign income tax returns which have been required to be
filed, except in any case in which the failure to so file would not have a
Material Adverse Effect.

(iii) The Company has paid all United States federal, state and local and
foreign taxes required to be paid and any other assessment, fine or penalty
levied against it or any Subsidiary, to the extent that any of the foregoing
would otherwise be delinquent, except, in all cases, for any such tax,
assessment, fine or penalty that is being contested in good faith and except in
any case in which the failure to so pay would not result in a Material Adverse
Effect.

(iv) No stamp or other issuance or transfer taxes or duties and no capital
gains, income, withholding or other taxes are payable by or on behalf of
Canaccord to any political subdivision or taxing authority in connection with
the sale and delivery by the Company of the Placement Shares to or for the
account of Canaccord or the sale and delivery by Canaccord of the Placement
Shares to the purchasers thereof.

(v) The term “taxes” mean all federal, state, local, foreign, and other net
income, gross income, gross receipts, sales, use, ad valorem, transfer,
franchise, profits, license, lease, service, service use, withholding, payroll,
employment, excise, severance, stamp, occupation, premium, property, windfall
profits, customs, duties or other taxes, fees, assessments, or charges of any
kind whatever, together with any interest and any penalties, additions to tax,
or additional amounts with respect thereto. The term “returns” means all
returns, declarations, reports, statements, and other documents required to be
filed in respect to taxes.

(y) No Reliance. The Company has not relied upon Canaccord or legal counsel for
Canaccord for any legal, tax or accounting advice in connection with the
offering and sale of the Placement Shares.

(z) Disclosure Controls.

(i) The Company has established and maintains disclosure controls and procedures
(as such term is defined in Rule 13a-15 under the Exchange Act), which (a) are
designed to ensure that material information relating to the Company, including
its consolidated Subsidiaries, is made known to the Company’s principal
executive officer and its principal financial officer by others within those
entities, particularly during the preparation of the Registration Statement;
(b) have been evaluated for effectiveness as of the date of the filing of the
Registration Statement with the Commission; and (c) are effective in all
material respects to perform the functions for which they were established.

(ii) The Company (a) makes and keeps accurate books and records and
(b) maintains internal accounting controls which provide reasonable assurance
that (1) transactions are executed in accordance with management’s
authorization, (2) transactions are recorded as necessary to permit preparation
of its financial statements and to maintain accountability for its assets,
(3) access to its assets is permitted only in accordance with management’s
authorization and (4) the reported accountability for its assets is compared
with existing assets at reasonable intervals and appropriate action is taken
with respect to any differences.

 

10



--------------------------------------------------------------------------------

(aa) Accounting Controls. There is no (i) significant deficiency or material
weakness in the design or operation of internal controls over financial
reporting; or (ii) fraud, whether or not material, that involves management or
other employees who have a significant role in the Company’s internal controls
over financial reporting.

(bb) Certain Market Activities. The Company has not taken, directly or
indirectly, any action designed to, or that might be reasonably expected to,
cause or result in stabilization or manipulation of the price of the Common
Stock.

(cc) Broker/Dealer Relationships. Neither the Company nor the Subsidiaries or
any related entities (i) is required to register as a “broker” or “dealer” in
accordance with the provisions of the Exchange Act or (ii) directly or
indirectly through one or more intermediaries, controls or is a “person
associated with a FINRA member” or “associated person of a FINRA member” (within
the meaning of Article I of the Bylaws of the FINRA).

(dd) Sarbanes-Oxley. The principal executive officer and principal financial
officer of the Company have made all certifications required by Sections 302 and
906 of the Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated
in connection therewith (the “Sarbanes-Oxley Act”) with respect to all reports,
schedules, forms, statements and other documents required to be filed by it with
the Commission, and the statements contained in any such certification are
complete and correct. The Company, and to its knowledge, all of the Company’s
directors or officers, in their capacities as such, are in compliance in all
material respects with all applicable effective provisions of the Sarbanes-Oxley
Act.

(ee) Finder’s Fees. Neither the Company nor the Subsidiaries has incurred any
liability for any brokerage commission, finder’s fees or similar payments in
connection with the transactions herein contemplated, except as may otherwise
exist with respect to Canaccord pursuant to this Agreement.

(ff) Proceeds. None of the Net Proceeds will be paid by the Company to any
participating FINRA member or any affiliate or associate of any participating
FINRA member, except as specifically authorized herein.

(gg) Employment Matters. There is no unfair labor practice complaint pending
against the Company or its Subsidiaries, nor to the Company’s knowledge,
threatened against it, before the National Labor Relations Board, any state or
local labor relation board or any foreign labor relations board, and no
grievance or arbitration proceeding arising out of or under any collective
bargaining agreement is so pending against the Company or its Subsidiaries, or,
to the Company’s knowledge, threatened against the Company or its Subsidiaries.
No labor dispute or disturbance with the employees of the Company, employees of
the Company’s Subsidiaries, or, to the knowledge of the Company, subcontractors
of the Company or its Subsidiaries exists or, to the knowledge of the Company,
is threatened or is imminent, in each case that could reasonably be likely to
result in a Material Adverse Effect. The Company is not aware that any executive
officer (as defined in Rule 3b-7 under the Exchange Act) of the Company plans to
terminate employment with the Company. The Company is not aware that any key
employee or significant group of employees of the Company plans to terminate
employment with the Company.

(hh) Data Privacy. Except as would not reasonably be expected to have a Material
Adverse Effect, in connection with its collection, storage, transfer and/or use
of any personally identifiable information from any individuals, including,
without limitation, any customers, prospective customers, employees and/or other
third parties (collectively “Private Information”), the Company is and has been
in compliance in all material respects with all applicable laws in all relevant
jurisdictions, the Company’s applicable internal privacy policies and the
applicable requirements of any contract. The Company takes and has taken
commercially reasonable steps to protect Private Information against loss and
against unauthorized access, use, modification, disclosure or other misuse.

 

11



--------------------------------------------------------------------------------

(ii) No Registration Rights. Except as may be described in the Prospectus,
neither the Company nor its Subsidiaries is party to any agreement that provides
any person with the right to require the Company or its Subsidiaries to register
any securities for sale under the Securities Act by reason of the filing of the
Registration Statement with the Commission or the issuance and sale of the
Placement Shares.

(jj) Prospectus Disclosure. The statements set forth in the Prospectus under the
caption “Description of Capital Stock” insofar as they purport to constitute a
summary of the terms of the Shares, and under the caption “Plan of
Distribution,” insofar as they purport to describe the provisions of the laws
and documents referred to therein, are accurate and complete in all material
respects.

(kk) OFAC. To the knowledge of the Company, none of the Company, its
Subsidiaries or any director, officer, agent, employee or affiliate of the
Company or its Subsidiaries is currently the target of any proceeding,
investigation, suit or other action arising out of any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Department of
the Treasury (“OFAC”); and the Company will not directly or indirectly use the
proceeds of the offering of the Placement Shares hereunder, or lend, contribute
or otherwise make available such proceeds to any subsidiary, joint venture
partner or other person or entity, for the purpose of financing the activities
of any person currently subject to any U.S. sanctions administered by OFAC,
where such activities would be prohibited as to a U.S. Person (which is defined
to include a U.S. citizen or permanent resident, entity established in the
United States (including its foreign branches) and any entity in the United
States).

(ll) Operations. The operations of the Company and its Subsidiaries are and have
been conducted at all times in compliance with applicable financial record
keeping and reporting requirements of the Currency and Foreign Transactions
Reporting Act of 1970, as amended, the money laundering statutes of all
jurisdictions to which the Company and its Subsidiaries are subject, the rules
and regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”), except as would not reasonably be
expected to result in a Material Adverse Effect; and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company or its Subsidiaries with respect to the
Money Laundering Laws is pending or, to the knowledge of the Company,
threatened.

(mm) Off-Balance Sheet Arrangements. There are no transactions, arrangements and
other relationships between and/or among the Company, and/or, to the knowledge
of the Company, any of its affiliates and any unconsolidated entity, including,
but not limited to, any structural finance, special purpose or limited purpose
entity (each, an “Off Balance Sheet Transaction”) that could reasonably be
expected to affect materially the Company’s liquidity or the availability of or
requirements for its capital resources, including those Off Balance Sheet
Transactions described in the Commission’s Statement about Management’s
Discussion and Analysis of Financial Conditions and Results of Operations
(Release Nos. 33-8056; 34-45321; FR-61), required to be described in the
Prospectus which have not been described as required.

(nn) ERISA. Each material employee benefit plan, within the meaning of
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), that is maintained, administered or contributed to by the Company or
any of its affiliates for employees or former employees of the Company and its
Subsidiaries has been maintained in material compliance with its terms and the
requirements of any applicable statutes, orders, rules and regulations,
including but not limited to ERISA and the Internal Revenue Code of 1986, as
amended (the “Code”); no prohibited transaction, within the meaning of
Section 406 of ERISA or Section 4975 of the Code, or any of the events set forth
in Section 4043(b) of ERISA (other than events with respect to which the thirty
(30)-day notice requirement under Section 4043 of ERISA has been waived) has
occurred which would reasonably be expected to, individually or in the
aggregate, result in a Material Adverse Effect, excluding transactions effected
pursuant to a statutory or administrative exemption; and for each such plan that
is subject to the funding rules of Section 412 of the Code or Section 302 of
ERISA, no “accumulated funding deficiency” as defined in Section 412 of the Code
has been incurred, whether or not waived, and the fair market value of the
assets of each such plan (excluding for these purposes accrued but unpaid
contributions) exceeds the present value of all benefits accrued under such plan
determined using reasonable actuarial assumptions. The Company and its

 

12



--------------------------------------------------------------------------------

Subsidiaries have not incurred and could not reasonably be expected to incur any
material liability under Title IV of ERISA with respect to the termination of,
or withdrawal from, any pension plan (as defined in ERISA). Each pension plan
for which the Company or any of its Subsidiaries would have any liability that
is intended to be qualified under Section 401(a) of the Code is so qualified,
and to the Company’s knowledge nothing has occurred, whether by action or by
failure to act, which could, individually or in the aggregate, cause the loss of
such qualification.

(oo) No Misstatement or Omission in an Issuer Free Writing Prospectus. Each
issuer free writing prospectus, as defined in Rule 405 under the Securities Act
(an “Issuer Free Writing Prospectus”), as of the Applicable Time did not or will
not contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading;
provided, however, that the Company makes no representation or warranty with
respect to any statement contained in any Issuer Free Writing Prospectus in
reliance upon and in conformity with written information furnished to the
Company by and through Canaccord for use therein.

(pp) Conformity of Issuer Free Writing Prospectus. Each Issuer Free Writing
Prospectus conformed or will conform in all material respects with the
requirements of the Securities Act on the date of first use, and the Company has
complied or will comply with any filing requirements applicable to such Issuer
Free Writing Prospectus pursuant to the Securities Act. Each Issuer Free Writing
Prospectus, as of its issue date and at all subsequent times through the
completion of the public offer and sale of the Placement Shares, did not, does
not and will not include any information that conflicted, conflicts or will
conflict with the information contained in the Registration Statement or the
Prospectus, including any document incorporated by reference therein that has
not been superseded or modified. The Company has not made any offer relating to
the Shares that would constitute an Issuer Free Writing Prospectus without the
prior written consent of Canaccord. The Company has retained in accordance with
the Securities Act all Issuer Free Writing Prospectuses that were not required
to be filed pursuant to the Securities Act.

7. Covenants of the Company. The Company covenants and agrees with Canaccord
that:

(a) Registration Statement Amendments. After the date of this Agreement and
during the period in which a prospectus relating to the Placement Shares is
required to be delivered by Canaccord under the Securities Act (including in
circumstances where such requirement may be satisfied pursuant to Rule 172 or
Rule 173(a) under the Securities Act), (i) the Company will notify Canaccord
promptly of the time when any subsequent amendment to the Registration Statement
has been filed with the Commission and has become effective or any subsequent
supplement to the Prospectus has been filed and of any request by the Commission
for any amendment or supplement to the Registration Statement or Prospectus or
for additional information; (ii) the Company will file promptly all other
material required to be filed by it with the Commission pursuant to Rule 433(d)
under the Securities Act; (iii) it will prepare and file with the Commission,
promptly upon Canaccord’s request, any amendments or supplements to the
Registration Statement or Prospectus that, in Canaccord’s reasonable opinion,
may be necessary or advisable in connection with the distribution of the
Placement Shares by Canaccord (provided, however that the failure of Canaccord
to make such request shall not relieve the Company of any obligation or
liability hereunder, or affect Canaccord’s right to rely on the representations
and warranties made by the Company in this Agreement); (iv) the Company will
submit to Canaccord a copy of any amendment or supplement to the Registration
Statement or Prospectus a reasonable period of time before the filing thereof
and will afford Canaccord and Canaccord’s counsel a reasonable opportunity to
comment on any such proposed filing prior to such proposed filing; and (v) it
will furnish to Canaccord at the time of filing thereof a copy of any document
that upon filing is deemed to be incorporated by reference in the Registration
Statement or Prospectus; and the Company will cause each amendment or supplement
to the Prospectus to be filed with the Commission as required pursuant to the
applicable paragraph of Rule 424 (b) of the Rules and Regulations or, in the
case of any document to be incorporated therein by reference, to be filed with
the Commission as required pursuant to the Exchange Act, within the time period
prescribed.

 

13



--------------------------------------------------------------------------------

(b) Notice of Commission Stop Orders. The Company will advise Canaccord,
promptly after it receives notice thereof, of the issuance by the Commission of
any stop order or of any order preventing or suspending the use of the
Prospectus or other prospectus in respect of the Shares, of any notice of
objection of the Commission to the use of the form of the Registration Statement
or any post-effective amendment thereto pursuant to Rule 401(g)(2) under the
Securities Act, of the suspension of the qualification of the Shares for
offering or sale in any jurisdiction, of the initiation or threatening of any
proceeding for any such purpose, or of any request by the Commission for the
amending or supplementing of the form of the Registration Statement or the
Prospectus or for additional information; and, in the event of the issuance of
any such stop order or of any such order preventing or suspending the use of the
Prospectus in respect of the Shares or suspending any such qualification, to
promptly use its commercially reasonable efforts to obtain the withdrawal of
such order; and in the event of any such issuance of a notice of objection,
promptly to take such reasonable steps as may be necessary to permit offers and
sales of the Placement Shares by Canaccord, which may include, without
limitation, amending the Registration Statement or filing a new registration
statement, at the Company’s expense (references herein to the Registration
Statement shall include any such amendment or new registration statement).

(c) Delivery of Prospectus; Subsequent Changes. Within the time during which a
prospectus relating to the Shares is required to be delivered by Canaccord under
the Securities Act (including in circumstances where such requirement may be
satisfied pursuant to Rule 172 or Rule 173(a) under the Securities Act), the
Company will comply with all requirements imposed upon it by the Securities Act
and by the Rules and Regulations, as from time to time in force, and will file
on or before their respective due dates all reports required to be filed by it
with the Commission pursuant to Sections 13(a), 13(c), 15(d), if applicable, or
any other provision of or under the Exchange Act. If during such period any
event occurs as a result of which the Prospectus as then amended or supplemented
would include an untrue statement of material fact or omit to state a material
fact necessary to make the statements therein, in the light of the circumstances
then existing, not misleading, or if during such period it is necessary to amend
or supplement the Registration Statement or Prospectus to comply with the
Securities Act, the Company will immediately notify Canaccord to suspend the
offering of Shares during such period and the Company will promptly amend or
supplement the Registration Statement or Prospectus (at the expense of the
Company) so as to correct such statement or omission or effect such compliance.

(d) Exchange Filings. In connection with the offering and sale of the Placement
Shares, the Company will file with the Principal Trading Market all documents
and notices, and make all certifications, required by the Principal Trading
Market of companies that have securities that are listed on the Principal
Trading Market.

(e) Listing of Placement Shares. The Company will use commercially reasonable
efforts to cause the Placement Shares to be listed on the Principal Trading
Market and to qualify the Placement Shares for sale under the securities laws of
such jurisdictions as Canaccord designates and to continue such qualifications
in effect so long as required for the distribution of the Placement Shares;
provided that the Company shall not be required in connection therewith to
qualify as a foreign corporation or to file a general consent to service of
process in any jurisdiction.

(f) Delivery of Registration Statement and Prospectus. The Company will furnish
to Canaccord and its counsel (at the expense of the Company) copies of the
Registration Statement, the Prospectus (including all documents incorporated by
reference therein) and all amendments and supplements to the Registration
Statement or Prospectus that are filed with the Commission during the period in
which a prospectus relating to the Shares is required to be delivered under the
Securities Act (including all documents filed with the Commission during such
period that are deemed to be incorporated by reference therein), in each case as
soon as reasonably practicable and in such quantities as Canaccord may from time
to time reasonably request and, at Canaccord’s request, will also furnish copies
of the Prospectus to each exchange or market on which sales of Placement Shares
may be made.

(g) Earnings Statement. The Company will make generally available to its
security holders as soon as practicable, but in any event not later than 15
months after the end of the Company’s current fiscal quarter, an earnings
statement covering a 12-month period that satisfies the provisions of
Section 11(a) of the Securities Act and Rule 158 of the Rules and Regulations.

 

14



--------------------------------------------------------------------------------

(h) Expenses.

(i) The Company, whether or not the transactions contemplated hereunder are
consummated or this Agreement is terminated, will pay all expenses incident to
the performance of its obligations hereunder, including but not limited to
(i) the preparation, printing and filing of the Registration Statement and each
amendment and supplement thereto, of each Prospectus and of each amendment and
supplement thereto and each Issuer Free Writing Prospectus (as defined in
Section 6(oo) of this Agreement), (ii) the preparation, issuance and delivery of
the Placement Shares, (iii) all fees and disbursements of the Company’s counsel,
accountants and other advisors, (iv) the qualification of the Placement Shares
under securities laws in accordance with the provisions of Section 7(e) of this
Agreement, including filing fees in connection therewith, (v) the printing and
delivery to Canaccord of copies of the Prospectus and any amendments or
supplements thereto, and of this Agreement, (vi) the fees and expenses incurred
in connection with the listing or qualification of the Placement Shares for
trading on the Principal Trading Market and (vii) any filing fees and expenses
related to the Commission and the Financial Industry Regulatory Authority
(including reasonable fees and disbursements of counsel to Canaccord incurred in
connection therewith).

(ii) In addition to any fees that may be payable to Canaccord hereunder and
regardless of whether or not the transactions contemplated hereunder are
consummated or this Agreement is terminated, the Company shall reimburse
Canaccord for all of its actual, reasonable, documented out-of-pocket expenses
arising out of this Agreement (including economy travel and related expenses,
the costs of document preparation, production and distribution (such as printing
and binding and photocopies), third party research and database services and the
actual, reasonable, documented out-of-pocket fees and disbursements of counsel
to Canaccord), up to a maximum reimbursement of $50,000, within ten (10) days of
the presentation by Canaccord to the Company of a reasonably detailed statement
therefor.

(i) Use of Proceeds. The Company will use the Net Proceeds as described in the
Prospectus.

(j) Other Sales. Without the prior written consent of Canaccord (which consent
shall not be unreasonably withheld, conditioned or delayed), the Company will
not (A) directly or indirectly, offer to sell, sell, announce the intention to
sell, contract to sell, pledge, lend, grant or sell any option, right or warrant
to sell or any contract to purchase, purchase any contract or option to sell or
otherwise transfer or dispose of any shares of Common Stock (other than the
Shares offered pursuant to the provisions of this Agreement) or securities
convertible into or exchangeable for Common Stock, warrants or any rights to
purchase or acquire, Common Stock or file any registration statement under the
Securities Act with respect to any of the foregoing (other than a shelf
registration statement under Rule 415 under the Securities Act, a registration
statement on Form S-8 or a post-effective amendment to the Registration
Statement), or (B) enter into any swap or other agreement or any transaction
that transfers in whole or in part, directly or indirectly, any of the economic
consequence of ownership of the Common Stock, or any securities convertible into
or exchangeable or exercisable for or repayable with Common Stock, whether any
such swap or transaction described in clause (A) or (B) above is to be settled
by delivery of Common Stock or such other securities, in cash or otherwise,
during the period beginning on the fifth (5th) Business Day immediately prior to
the date on which any Placement Notice is delivered by the Company hereunder and
ending on the second (2nd) Business Day immediately following the final
Settlement Date with respect to Placement Shares sold pursuant to such Placement
Notice. The foregoing sentence shall not apply to (1) Common Stock or securities
convertible into or exchangeable for shares of Common Stock as consideration for
mergers, acquisitions, other business combinations or strategic alliances
occurring after the date of this Agreement which are not issued for capital
raising purposes, (2) Common Stock, options or other rights to purchase Common
Stock or Common Stock issuable upon the exercise of options or upon the lapse of
forfeiture restrictions on awards made pursuant to any employee or director
stock incentive or benefits plan, stock ownership plan (including shares of
Common Stock withheld by the Company for the purpose of paying on behalf of the
holder thereof the exercise price of stock options or for paying taxes due as a
result of such exercise or lapse of forfeiture restrictions) or dividend
reinvestment plan (but not Common stock subject to a waiver to

 

15



--------------------------------------------------------------------------------

exceed plan limits in its dividend reinvestment plan) of the Company whether now
in effect or hereafter implemented, (3) Common Stock, options or other rights to
purchase Common Stock or Common Stock issuable upon the exercise of options or
upon the lapse of forfeiture restrictions on awards made pursuant to any stock
option exchange program of the Company, whether now in effect or hereafter
implemented, (4) any securities issuable upon the exercise or conversion of
warrants, options, convertible securities or rights either in existence prior to
the date of this Agreement or issued thereafter in compliance with this
Section 7(j), (5) shares of Common Stock related to the filing by the Company of
any registration statement on Form S-8 or a successor form thereto relating to
shares of Common Stock granted under any equity compensation plan or employee
stock purchase plan, and (6) equity incentive awards approved by the board of
directors of the Company or the compensation committee thereof or the issuance
of Common Stock upon exercise thereof.

(k) Change of Circumstances. The Company will, at any time a Placement Notice is
outstanding, advise Canaccord immediately after it shall have received notice or
obtained knowledge thereof, of any information or fact that would alter or
affect any opinion, certificate, letter or other document provided to Canaccord
in connection with such Placement Notice; and without the prior written consent
of Canaccord (which consent shall not be unreasonably withheld), the Company
will not directly or indirectly in any other “at the market” or continuous
equity transaction offer to sell, sell, contract to sell, grant any option to
sell or otherwise dispose of any shares of Common Stock (other than the
Placement Shares offered pursuant to the provisions of this Agreement) or
securities convertible into or exchangeable for Common Stock, warrants or any
rights to purchase or acquire, Common Stock prior to the later of the
termination of this Agreement and the tenth (10th) day immediately following the
final Settlement Date with respect to Placement Shares sold pursuant to such
Placement Notice; provided, however, that such restrictions will not be
applicable to the Company’s issuance or sale of (i) Common Stock, options to
purchase shares of Common Stock or Common Stock issuable upon the exercise of
options, restricted stock awards, restricted stock unit awards, Common Stock
issuable upon vesting of restricted stock unit awards, or other equity awards or
Common Stock issuable upon exercise or vesting of equity awards, pursuant to any
employee or director (x) equity award or benefits plan or otherwise approved by
the Company’s Board of Directors, (y) stock ownership or stock purchase plan or
(z) dividend reinvestment plan (but not shares subject to a waiver to exceed
plan limits in its dividend reinvestment plan) of the Company whether now in
effect or hereafter implemented, and (ii) Common Stock issuable upon conversion
of securities or the exercise of warrants, options or other rights in effect or
outstanding on the date hereof or otherwise disclosed in the Registration
Statement, Disclosure Package or Prospectus.

(l) Due Diligence Cooperation. The Company will cooperate with any reasonable
due diligence review conducted by Canaccord or its agents, including, without
limitation, providing information and making available documents and the
Company’s senior corporate officers, as Canaccord may reasonably request;
provided, however, that the Company shall be required to make available senior
corporate officers only (i) by telephone or at the Company’s principal offices
and (ii) during the Company’s ordinary business hours.

(m) Affirmation of Representations, Warranties, Covenants and Other Agreements.
Upon commencement of the offering of the Placement Shares under this Agreement
(and upon the recommencement of the offering of the Placement Shares under this
Agreement following any termination of a suspension of sales hereunder), and at
each Applicable Time, the Company shall be deemed to have affirmed each
representation, warranty, covenant and other agreement contained in this
Agreement.

(n) Required Filings Relating to Placement of Placement Shares. In each Annual
Report on Form 10-K or Quarterly Report on Form 10-Q filed by the Company in
respect of any quarter in which sales of Placement Shares were made by Canaccord
under this Agreement, the Company shall set forth with regard to such quarter
the number of Shares sold through the Canaccord under this Agreement, the Net
Proceeds received by the Company and the compensation paid by the Company to
Canaccord with respect to sales of Placement Shares pursuant to this Agreement.

 

16



--------------------------------------------------------------------------------

(o) Representation Dates; Certificate. During the term of this Agreement, on the
date of each Placement Notice given hereunder, promptly upon each request of
Canaccord, and each time the Company (i) files the Prospectus relating to the
Placement Shares or amends or supplements the Registration Statement or the
Prospectus relating to the Placement Shares by means of a post-effective
amendment, sticker, or supplement but not by means of incorporation of
document(s) by reference to the Registration Statement or the Prospectus
relating to the Placement Shares; (ii) files an annual report on Form 10-K under
the Exchange Act; (iii) files its quarterly reports on Form 10-Q under the
Exchange Act; or (iv) files a report on Form 8-K containing amended financial
information (other than an earnings release, to “furnish” information pursuant
to Items 2.02 or 7.01 of Form 8-K or to provide disclosure pursuant to Item 8.01
of Form 8-K relating to the reclassifications of certain properties as
discontinued operations in accordance with Statement of Financial Accounting
Standards No. 144) under the Exchange Act (each date of filing of one or more of
the documents referred to in clauses (i) through (iv) shall be a “Representation
Date”); the Company shall furnish Canaccord with a certificate, in the form
attached hereto as Exhibit A. The requirement to provide a certificate under
this Section 7(o) shall be waived for any Representation Date occurring at a
time at which no Placement Notice is pending, which waiver shall continue until
the earlier to occur of the date the Company delivers a Placement Notice
hereunder (which for such calendar quarter shall be considered a Representation
Date) and the next occurring Representation Date; provided, however, that such
waiver shall not apply for any Representation Date on which the Company files
its annual report on Form 10-K.

Notwithstanding the foregoing, if the Company subsequently decides to sell
Placement Shares following a Representation Date when the Company relied on such
waiver and did not provide Canaccord with a certificate under this Section 7(o),
then before the Company delivers the Placement Notice or Canaccord sells any
Placement Shares, the Company shall provide Canaccord with a certificate, in the
form attached hereto as Exhibit A, dated the date of the Placement Notice.

(p) Legal Opinions. Upon execution of this Agreement, upon the recommencement of
the offering of Placement Shares under this Agreement following any termination
of a suspension of sales hereunder, and within three (3) Trading Days of each
Representation Date with respect to which the Company is obligated to deliver a
certificate in the form attached hereto as Exhibit A for which no waiver is
applicable, the Company will furnish or cause to be furnished to Canaccord and
to counsel to Canaccord the written opinion and negative assurance letter of
Paul Hastings LLP, counsel for the Company, dated the date the opinion and
letter are required to be delivered, as the case may be, in a form and substance
reasonably satisfactory to Canaccord and its counsel, or, in lieu of such
opinion and letter, counsel last furnishing such opinion and letter to Canaccord
shall furnish Canaccord with a letter substantially to the effect that Canaccord
may rely on such last opinion and letter to the same extent as though each were
dated the date of such letter authorizing reliance (except that statements in
such last opinion and letter shall be deemed to relate to the Registration
Statement and the Prospectus as amended and supplemented to the time of delivery
of such letter authorizing reliance).

(q) Comfort Letters. Upon the execution of this Agreement, upon the
recommencement of the offering of the Placement Shares under this Agreement
following any termination of a suspension of sales hereunder, and within three
(3) Trading Days of each Representation Date with respect to which the Company
is obligated to deliver a certificate in the form attached hereto as Exhibit A
for which no waiver is applicable, the Company shall cause its independent
registered public accounting firm to furnish Canaccord letters dated the date of
effectiveness of the Registration Statement or the date of such recommencement
or the date of such Representation Date (but in the case of clauses (i) and (iv)
of Section 7(o) above, only if Canaccord reasonably determines that the
information contained in such filings with the Commission contains a material
change in the financial disclosure of the Company), as the case may be (the
“Comfort Letters”), in form and substance satisfactory to Canaccord,
(i) confirming that they are registered independent public accountants within
the meaning of the Securities Act and are in compliance with the applicable
requirements relating to the qualification of accountants under Rule 2-01 of
Regulation S-X of the Commission, (ii) stating, as of such date, the conclusions
and findings of such firm with respect to the financial information and other
matters included in or incorporated by reference in the Registration Statement
as ordinarily covered by accountants’ “comfort letters” to underwriters in
connection with registered public offerings (the first such letters, the
“Initial Comfort Letters”) and (iii) updating the Initial Comfort Letters with
any information which would have been included in the Initial Comfort Letters
had it been given on such date and modified as necessary to relate to the
Registration Statement and the Prospectus, as amended and supplemented to the
date of such letters.

 

17



--------------------------------------------------------------------------------

(r) Market Activities. The Company will not, directly or indirectly, (i) take
any action designed to cause or result in, or that constitutes or might
reasonably be expected to constitute, the stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of the
Shares or (ii) sell, bid for, or purchase the Shares, or pay anyone any
compensation for soliciting purchases of the Shares other than Canaccord.

(s) Insurance. The Company and each of its Subsidiaries shall maintain, or cause
to be maintained, insurance in such amounts and covering such risks as is
commercially reasonable and customary for companies engaged in similar
businesses in similar industries.

(t) Compliance with Laws. The Company and its Subsidiaries shall comply with all
applicable federal, state and local or foreign law, rule, regulation, ordinance,
order or decree, except where failure to so comply would not reasonably be
expected to have a Material Adverse Effect. Furthermore, the Company and its
Subsidiaries shall maintain, or cause to be maintained, all material
environmental permits, licenses and other authorizations required by federal,
state and local law in order to conduct their businesses as described in the
Prospectus, and the Company and its Subsidiaries shall conduct their businesses,
or cause their businesses to be conducted, in substantial compliance with such
permits, licenses and authorizations and with applicable environmental laws,
except where the failure to maintain or be in compliance with such permits,
licenses and authorizations would not reasonably be expected to have a Material
Adverse Effect.

(u) Investment Company Act. The Company will conduct its affairs in such a
manner so as to reasonably ensure that neither it nor the Subsidiaries will be
or become, at any time prior to the termination of this Agreement, an
“investment company,” as such term is defined in the Investment Company Act,
assuming no change in the Commission’s current interpretation as to entities
that are not considered an investment company.

(v) Securities Act and Exchange Act. The Company will use commercially
reasonable efforts to comply with all requirements imposed upon it by the
Securities Act and the Exchange Act as from time to time in force, so far as
necessary to permit the continuance of sales of, or dealings in, the Shares as
contemplated by the provisions hereof and the Prospectus.

(w) No Offer to Sell. Other than a free writing prospectus (as defined in Rule
405 under the Securities Act) approved in advance by the Company and Canaccord
in its capacity as principal or agent hereunder, neither Canaccord nor the
Company (including its agents and representatives, other than Canaccord in its
capacity as such) will make, use, prepare, authorize, approve or refer to any
written communication (as defined in Rule 405 under the Securities Act),
required to be filed by it with the Commission, that constitutes an offer to
sell or solicitation of an offer to buy Common Stock hereunder.

(x) Sarbanes-Oxley Act. The Company and the Subsidiaries will use their
commercially reasonable efforts to comply with all effective applicable
provisions of the Sarbanes-Oxley Act of 2002.

(y) Consent to Canaccord Trading. The Company consents to Canaccord trading in
the shares of Common Stock of the Company for Canaccord’s own account and for
the account of its clients at the same time as sales of Placement Shares occur
pursuant to this Agreement.

(z) Rescission Offers. If, to the knowledge of the Company, all filings required
by Rule 424 in connection with this offering shall not have been made or the
representation in Section 6 shall not be true and correct on the applicable
Settlement Date, the Company will offer to any person who has agreed to purchase
Placement Shares from the Company as the result of an offer to purchase
solicited by Canaccord the right to refuse to purchase and pay for such
Placement Shares.

(aa) Actively Traded Security. If, at the time of execution of this Agreement,
the Company’s Common Stock is not an “actively traded security” exempted from
the requirements of Rule 101 of Regulation M under the Exchange Act by
subsection (c)(1) of such rule, the Company shall notify Canaccord at the time
the Common Stock becomes an “actively traded security” under such rule.
Furthermore, the Company shall notify Canaccord immediately if the Common Stock,
having once qualified for such exemption, ceases to so qualify.

 

18



--------------------------------------------------------------------------------

8. Additional Representations and Covenants of the Company.

(a) Issuer Free Writing Prospectuses.

(i) The Company represents that it has not made, and covenants that, unless it
obtains the prior written consent of Canaccord, it will not make any offer
relating to the Shares that would constitute an Issuer Free Writing Prospectus
required to be filed by it with the Commission or retained by the Company under
Rule 433 of the Securities Act; except as set forth in a Placement Notice, no
use of any Issuer Free Writing Prospectus has been consented to by Canaccord.
The Company agrees that it will comply with the requirements of Rules 164 and
433 of the Securities Act applicable to any Issuer Free Writing Prospectus,
including timely filing with the Commission or retention where required and
legending.

(ii) The Company agrees that no Issuer Free Writing Prospectus, if any, will
include any information that conflicts with the information contained in the
Registration Statement, including any document incorporated by reference therein
that has not been superseded or modified, or the Prospectus. In addition, no
Issuer Free Writing Prospectus, if any, will include an untrue statement of a
material fact or omit to state a material fact necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading; provided however, the foregoing shall not apply to any statements or
omissions in any Issuer Free Writing Prospectus made in reliance on information
furnished in writing to the Company by Canaccord intended for use therein.

(iii) The Company agrees that if at any time following issuance of an Issuer
Free Writing Prospectus any event occurred or occurs as a result of which such
Issuer Free Writing Prospectus would conflict with the information in the
Registration Statement, including any document incorporated by reference therein
that has not been superseded or modified, or the Prospectus or would include an
untrue statement of a material fact or omit to state a material fact necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading, the Company will give prompt notice thereof to
Canaccord and, if requested by Canaccord, will prepare and furnish without
charge to Canaccord an Issuer Free Writing Prospectus or other document which
will correct such conflict, statement or omission; provided, however, the
foregoing shall not apply to any statements or omissions in any Issuer Free
Writing Prospectus made in reliance on information furnished in writing to the
Company by Canaccord intended for use therein.

(b) Non-Issuer Free Writing Prospectus. The Company consents to the use by
Canaccord of a free writing prospectus that (a) is not an “Issuer Free Writing
Prospectus” as defined in Rule 433 under the Securities Act, and (b) contains
only information describing the preliminary terms of the Shares or their
offering, or information permitted under Rule 134 under the Securities Act;
provided that Canaccord covenants with the Company not to take any action that
would result in the Company being required to file with the Commission under
Rule 433(d) under the Securities Act a free writing prospectus prepared by or on
behalf of Canaccord that otherwise would not be required to be filed by the
Company thereunder, but for the action of Canaccord.

(c) Distribution of Offering Materials. The Company has not distributed and will
not distribute, during the term of this Agreement, any offering materials in
connection with the offering and sale of the Placement Shares other than the
Registration Statement, Prospectus or any Issuer Free Writing Prospectus
reviewed and consented to by Canaccord and included in a Placement Notice (as
described in Section 8(a)(i) above).

 

19



--------------------------------------------------------------------------------

9. Conditions to Canaccord’s Obligations. The obligations of Canaccord hereunder
with respect to a Placement will be subject to the continuing accuracy and
completeness of the representations and warranties made by the Company herein
and in the applicable Placement Notices, to the due performance by the Company
of its obligations hereunder, to the completion by Canaccord of a due diligence
review satisfactory to Canaccord in its reasonable judgment, and to the
continuing satisfaction (or waiver by Canaccord in its sole discretion) of the
following additional conditions:

(a) Registration Statement Effective. The Registration Statement shall be
effective and shall be available for the sale of (i) all Placement Shares issued
pursuant to all prior Placements and not yet sold by Canaccord and (ii) all
Placement Shares contemplated to be issued by the Placement Notice relating to
such Placement.

(b) No Material Notices. None of the following events shall have occurred and be
continuing: (i) receipt by the Company of any request for additional information
from the Commission or any other federal or state or foreign or other
governmental, administrative or self-regulatory authority during the period of
effectiveness of the Registration Statement, the response to which might
reasonably require any amendments or supplements to the Registration Statement
or the Prospectus; (ii) the issuance by the Commission or any other federal or
state or foreign or other governmental authority of any stop order suspending
the effectiveness of the Registration Statement or the initiation of any
proceedings for that purpose; (iii) receipt by the Company of any notification
with respect to the suspension of the qualification or exemption from
qualification of any of the Shares for sale in any jurisdiction or the
initiation or threatening of any proceeding for such purpose; (iv) the
occurrence of any event that makes any statement made in the Registration
Statement or the Prospectus or any document incorporated or deemed to be
incorporated therein by reference untrue in any material respect or that
requires the making of any changes in the Registration Statement, related
prospectus or documents so that, in the case of the Registration Statement, it
will not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading, and in the case of the Prospectus, it will not contain
any untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading; and
(v) the Company’s reasonable determination that a post-effective amendment to
the Registration Statement would be appropriate.

(c) No Misstatement or Material Omission. Canaccord shall not have advised the
Company that the Registration Statement or Prospectus, or any amendment or
supplement thereto, contains an untrue statement of fact that in Canaccord’s
opinion is material, or omits to state a fact that in Canaccord’s opinion is
material and is required to be stated therein or is necessary to make the
statements therein not misleading.

(d) Material Changes. Except as contemplated and appropriately disclosed in the
Prospectus, or disclosed in the Company’s reports filed with the Commission, in
each case at the time the applicable Placement Notice is delivered, there shall
not have been any material change, on a consolidated basis, in the authorized
capital stock of the Company and its Subsidiaries, or any Material Adverse
Effect, or any development that may reasonably be expected to cause a Material
Adverse Effect, or a downgrading in or withdrawal of the rating assigned to any
of the Company’s securities by any rating organization or a public announcement
by any rating organization that it has under surveillance or review its rating
of any of the Company’s securities, the effect of which, in the sole judgment of
Canaccord (without relieving the Company of any obligation or liability it may
otherwise have), is so material as to make it impracticable or inadvisable to
proceed with the offering of the Placement Shares on the terms and in the manner
contemplated in the Prospectus.

(e) Certificate. Canaccord shall have received the certificate required to be
delivered pursuant to Section 7(o) on or before the date on which delivery of
such certificate is required pursuant to Section 7(o).

(f) Legal Opinions. Canaccord shall have received the opinions of counsel to the
Company required to be delivered pursuant Section 7(p) on or before the date on
which such delivery of such opinions are required pursuant to Section 7(p). In
addition, Canaccord shall have received the opinion of Goodwin Procter LLP,
counsel to Canaccord, on such dates and with respect to such matters as
Canaccord may reasonably request.

 

20



--------------------------------------------------------------------------------

(g) Comfort Letters. Canaccord shall have received the Comfort Letters required
to be delivered pursuant Section 7(q) on or before the date on which such
delivery of such letters is required pursuant to Section 7(q).

(h) Approval for Listing; No Suspension. The Placement Shares shall have either
been (i) approved for listing, subject to notice of issuance, on the Principal
Trading Market, or (ii) the Company shall have filed an application for listing
of the Placement Shares on the Principal Trading Market at or prior to the
issuance of the Placement Notice. Trading in the Common Stock shall not have
been suspended on the Principal Trading Market.

(i) Other Materials. On each date on which the Company is required to deliver a
certificate pursuant to Section 7(o), the Company shall have furnished to
Canaccord such appropriate further information, certificates, opinions and
documents as Canaccord may reasonably request. All such opinions, certificates,
letters and other documents will be in compliance with the provisions hereof.
The Company will furnish Canaccord with such conformed copies of such opinions,
certificates, letters and other documents as Canaccord shall reasonably request.

(j) Securities Act Filings Made. All filings with the Commission required by
Rule 424 under the Securities Act to have been filed prior to the issuance of
any Placement Notice hereunder shall have been made within the applicable time
period prescribed for such filing by Rule 424.

(k) No Termination Event. There shall not have occurred any event that would
permit Canaccord to terminate this Agreement pursuant to Section 12(a).

10. Indemnification and Contribution.

(a) Company Indemnification. The Company will indemnify and hold harmless
Canaccord and each person, if any, who controls Canaccord against any losses,
claims, damages or liabilities, joint or several, to which Canaccord or
controlling person may become subject, under the Securities Act or otherwise,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based upon an untrue statement or alleged untrue
statement of a material fact contained in the Registration Statement, the
Prospectus, the Disclosure Package, or any Issuer Free Writing Prospectus or any
“issuer information” filed or required to be filed pursuant to Rule 433(d) under
the Securities Act, or any amendment or supplement to the Registration
Statement, the Prospectus or the Disclosure Package, or in any application or
other document executed by or on behalf of the Company or based on written
information furnished by or on behalf of the Company filed in any jurisdiction
in order to qualify the Placement Shares under the securities laws thereof or
filed with the Commission, or arise out of or are based upon the omission or
alleged omission to state in the Registration Statement, the Prospectus, the
Disclosure Package, or any Issuer Free Writing Prospectus or any “issuer
information” filed or required to be filed pursuant to Rule 433(d) under the
Securities Act, or any amendment or supplement to the Registration Statement,
the Prospectus, or the Disclosure Package or in any application or other
document executed by or on behalf of the Company or based on written information
furnished by or on behalf of the Company filed in any jurisdiction in order to
qualify the Placement Shares under the securities laws thereof or filed with the
Commission a material fact required to be stated in it or necessary to make the
statements in it not misleading, and will reimburse Canaccord for any actual,
reasonable and documented legal expenses of counsel for Canaccord and one set of
local counsel in each applicable jurisdiction for Canaccord, and for other
actual, reasonable and documented expenses incurred by Canaccord in connection
with investigating or defending any such action or claim as such expenses are
incurred; provided, however, that the Company shall not be liable in any such
case to the extent that any such loss, claim, damage or liability arises out of
or is based upon an untrue statement or alleged untrue statement or omission or
alleged omission made in the Registration Statement, the Prospectus or the
Disclosure Package, or any such amendment or supplement thereto, in reliance
upon and in conformity with written information furnished to the Company by and
through Canaccord expressly for use therein.

 

21



--------------------------------------------------------------------------------

(b) Canaccord Indemnification. Canaccord will indemnify and hold harmless the
Company against any losses, claims, damages or liabilities to which the Company
may become subject, under the Securities Act or otherwise, insofar as such
losses, claims, damages or liabilities (or actions in respect thereof) arise out
of or are based upon an untrue statement or alleged untrue statement of a
material fact contained in the Registration Statement (or any amendments
thereto), the Prospectus (or any amendment or supplement thereto), the
Disclosure Package or any Issuer Free Writing Prospectus, or arise out of or are
based upon the omission or alleged omission to state therein a material fact, in
the case of the Registration Statement or any amendment thereto, required to be
stated therein or necessary to make the statements therein not misleading and,
in the case of the Prospectus or any supplement thereto, the Disclosure Package
or the Issuer Free Writing Prospectus, necessary to make the statements therein,
in light of the circumstances in which they were made, not misleading, in each
case to the extent, but only to the extent, that such untrue statement or
alleged untrue statement or omission or alleged omission was made in the
Registration Statement (or any amendments thereto), the Prospectus (or any
amendment or supplement thereto), the Disclosure Package, or any Issuer Free
Writing Prospectus, in reliance upon and in conformity with written information
furnished to the Company by and through Canaccord expressly for use therein; and
will reimburse the Company for any actual, reasonable and documented legal or
other expenses incurred by the Company in connection with investigating or
defending any such action or claim as such expenses are incurred.

(c) Procedure. Promptly after receipt by an indemnified party under subsection
(a) or (b) above of notice of the commencement of any action, such indemnified
party shall, if a claim in respect thereof is to be made against the
indemnifying party under such subsection, promptly notify such indemnifying
party in writing of the institution of such proceeding and such indemnifying
party shall assume the defense of such proceeding, including the employment of
counsel reasonably satisfactory to such indemnified party and payment of all
actual, reasonable and documented fees and expenses; provided, however, that the
failure to so notify such indemnifying party shall not relieve such indemnifying
party from any liability which such indemnifying party may have to any
indemnified party or otherwise. The indemnified party or parties shall have the
right to employ its or their own counsel in any such case, but the fees and
expenses of such counsel shall be at the expense of such indemnified party or
parties unless the employment of such counsel shall have been authorized in
writing by the indemnifying party in connection with the defense of such
proceeding or the indemnifying party shall not have, within a reasonable period
of time in light of the circumstances, employed counsel to defend such
proceeding or such indemnified party or parties shall have reasonably concluded
that there may be defenses available to it or them which are different from,
additional to or in conflict with those available to such indemnifying party (in
which case such indemnifying party shall not have the right to direct the
defense of such proceeding on behalf of the indemnified party or parties), in
any of which events the actual, reasonable and documented fees and expenses of
such counsel shall be borne by such indemnifying party and paid as incurred (it
being understood, however, that such indemnifying party shall not be liable to
the expenses of more than one separate counsel (in addition to any local
counsel) in any one proceeding or series of related proceedings in the same
jurisdiction representing the indemnified parties who are parties to such
proceeding). No indemnifying party shall, without the written consent of the
indemnified party, effect the settlement or compromise of, or consent to the
entry of any judgment with respect to, any pending or threatened action or claim
in respect of which indemnification or contribution may be sought hereunder
(whether or not the indemnified party is an actual or potential party to such
action or claim) unless such settlement, compromise or judgment (i) includes an
unconditional release of the indemnified party from all liability arising out of
such action or claim and (ii) does not include a statement as to or an admission
of fault, culpability or a failure to act, by or on behalf of any indemnified
party. No indemnifying party shall be liable for any settlement of any action or
claim affected without its written consent, which consent shall not be
unreasonably withheld.

(d) Contribution. If the indemnification provided for in this Section 10 is
unavailable to or insufficient to hold harmless an indemnified party under
subsection (a) or (b) above in respect of any losses, claims, damages or
liabilities (or actions in respect thereof) referred to therein, then each
indemnifying party shall contribute to the amount paid or payable by such
indemnified party as a result of such losses, claims, damages or liabilities (or
actions in respect thereof) in such proportion as is appropriate to reflect the
relative benefits received by the Company on the one hand and Canaccord on the
other from the offering of the Placement Shares. If, however, the allocation
provided by the immediately preceding sentence is not permitted by applicable
law or if

 

22



--------------------------------------------------------------------------------

the indemnified party failed to give the notice required under subsection
(c) above, then each indemnifying party shall contribute to such amount paid or
payable by such indemnified party in such proportion as is appropriate to
reflect not only such relative benefits but also the relative fault of the
Company on the one hand and Canaccord on the other in connection with the
statements or omissions which resulted in such losses, claims, damages or
liabilities (or actions in respect thereof), as well as any other relevant
equitable considerations. The relative benefits received by the Company on the
one hand and Canaccord on the other shall be deemed to be in the same proportion
as the total net proceeds from the offering (before deducting expenses) received
by the Company, bear to the total underwriting discounts, commissions and other
fees received by Canaccord. The relative fault shall be determined by reference
to, among other things, whether the untrue or alleged statement of a material
fact or the omission or alleged omission to state a material fact relates to
information supplied by the Company on the one hand or Canaccord on the other
and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission. The Company and
Canaccord agree that it would not be just and equitable if contributions
pursuant to this subsection (d) were determined by pro rata allocation or by any
other method of allocation which does not take account of the equitable
considerations referred to above in this subsection (d). The amount paid or
payable by an indemnified party as a result of the losses, claims, damages or
liabilities (or actions in respect thereof) referred to above in this subsection
(d) shall be deemed to include any legal or other expenses reasonably incurred
by such indemnified party in connection with investigating or defending any such
action or claim. Notwithstanding the provisions of this subsection (d),
Canaccord shall not be required to contribute any amount in excess of the amount
by which the total price at which the Placement Shares distributed to the public
by it were offered to the public exceeds the amount of any damages which
Canaccord has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.

(e) Obligations. The obligations of the Company under this Section 10 shall be
in addition to any liability which the Company may otherwise have and shall
extend, upon the same terms and conditions, to each person, if any, who controls
Canaccord within the meaning of the Securities Act; and the obligations of
Canaccord under this Section 10 shall be in addition to any liability which
Canaccord may otherwise have and shall extend, upon the same terms and
conditions, to each officer and director of the Company and to each person, if
any, who controls the Company within the meaning of the Securities Act.

11. Representations and Agreements to Survive Delivery. All representations and
warranties of the Company herein or in certificates delivered pursuant hereto
shall remain operative and in full force and effect regardless of (i) any
investigation made by or on behalf of Canaccord, any controlling persons, or the
Company (or any of their respective officers, directors or controlling persons),
(ii) delivery and acceptance of the Placement Shares and payment therefor or
(iii) any termination of this Agreement.

12. Termination.

(a) Canaccord shall have the right to terminate this Agreement at any time by
giving notice as hereinafter specified if (i) any Material Adverse Effect has
occurred, or any development that is reasonably expected to cause a Material
Adverse Effect has occurred or any other event has occurred which, in the sole
judgment of Canaccord, may materially impair Canaccord’s ability to proceed with
the offering to sell the Shares, (ii) the Company shall have failed, refused or
been unable, at or prior to any Settlement Date, to perform any agreement on its
part to be performed hereunder, (iii) any other condition of Canaccord’s
obligations hereunder is not fulfilled, or (iv) any suspension or limitation of
trading in the shares of Common Stock of the Company on the Principal Trading
Market shall have occurred. Any such termination shall be without liability of
any party to any other party except that the provisions of Section 7(h)
(Expenses), Section 10 (Indemnification), Section 11 (Survival of
Representations), Section 12(f) (Termination), Section 17 (Applicable Law;
Consent to Jurisdiction) and Section 18 (Waiver of Jury Trial) hereof shall
remain in full force and effect notwithstanding such termination. If Canaccord
elects to terminate this Agreement as provided in this Section 12(a), Canaccord
shall provide the required notice as specified in Section 13 (Notices).

 

23



--------------------------------------------------------------------------------

(b) The Company shall have the right to terminate this Agreement in its sole
discretion at any time by giving three (3) calendar days’ notice as hereinafter
specified. Any such termination shall be without liability of any party to any
other party except that the provisions of Section 7(h), Section 10, Section 11,
Section 12(f), Section 17 and Section 18 hereof shall remain in full force and
effect notwithstanding such termination.

(c) In addition to, and without limiting Canaccord’s rights under Section 12(a),
Canaccord shall have the right to terminate this Agreement in its sole
discretion at any time after the date of this Agreement by giving three
(3) calendar days’ notice as hereinafter specified. Any such termination shall
be without liability of any party to any other party except that the provisions
of Section 7(h), Section 10, Section 11, Section 12(f), Section 17 and
Section 18 hereof shall remain in full force and effect notwithstanding such
termination.

(d) This Agreement shall remain in full force and effect unless terminated
pursuant to Sections 12(a), 12(b) or 12(c) above or otherwise by mutual
agreement of the parties; provided that any such termination by mutual agreement
shall in all cases be deemed to provide that Section 7(h), Section 10,
Section 11, Section 12(f), Section 17 and Section 18 shall remain in full force
and effect.

(e) Any termination of this Agreement shall be effective on the date specified
in such notice of termination; provided that such termination shall not be
effective until the close of business on the date of receipt of such notice by
Canaccord or the Company, as the case may be. If such termination shall occur
prior to the Settlement Date for any sale of Placement Shares, such Placement
Shares shall settle in accordance with the provisions of this Agreement.

(f) In the event that the Company terminates this Agreement, as permitted under
Section 12(b), the Company shall be under no continuing obligation to utilize
the services of Canaccord in connection with any sale of securities of the
Company or to pay any compensation to Canaccord other than compensation with
respect to sales of Placement Shares subscribed on or before the termination
date and the Company shall be free to engage other placement agents and
underwriters from and after the termination date with no continuing obligation
to Canaccord.

13. Notices. All notices or other communications required or permitted to be
given by any party to any other party pursuant to the terms of this Agreement
shall be in writing and if sent to Canaccord, shall be delivered to:

Canaccord Genuity LLC

99 High Street, Suite 1200

Boston, Massachusetts 02110

Attention: ECM, General Counsel

With a copy to:

Goodwin Procter LLP

The New York Times Building

620 Eighth Avenue

New York, New York 10018

Attention: Thomas S. Levato, Esq.

or if sent to the Company, shall be delivered to:

Mohawk Group Holdings, Inc.

37 East 18th Street, 7th Floor

New York, NY 10003

Attention: Chief Financial Officer

 

24



--------------------------------------------------------------------------------

With a copy to (which shall not constitute notice):

Paul Hastings LLP

1117 S. California Avenue

Palo Alto, CA 94304

Attention: Jeffrey T. Hartlin, Esq.

Each party to this Agreement may change such address for notices by sending to
the other party to this Agreement written notice of a new address for such
purpose. Each such notice or other communication shall be deemed given (i) when
delivered personally or by verifiable facsimile transmission (with an original
to follow) on or before 4:30 p.m., eastern time, on a Business Day or, if such
day is not a Business Day, on the next succeeding Business Day, (ii) on the next
Business Day after timely delivery to a nationally-recognized overnight courier,
(iii) on the Business Day actually received if deposited in the U.S. mail
(certified or registered mail, return receipt requested, postage prepaid), and
(iv) if sent by email, on the Business Day on which receipt is confirmed by the
individual to whom the notice is sent, other than via auto-reply. For purposes
of this Agreement, “Business Day” shall mean any day on which the Principal
Trading Market and commercial banks in the city of New York are open for
business.

14. Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the Company and Canaccord and their respective successors and the
affiliates, controlling persons, officers and directors referred to in
Section 10 hereof. References to any of either of the parties contained in this
Agreement shall be deemed to include the successors and permitted assigns of
such party. Nothing in this Agreement, express or implied, is intended to confer
upon any party other than the parties hereto or their respective successors and
permitted assigns any rights, remedies, obligations or liabilities under or by
reason of this Agreement, except as expressly provided in this Agreement.
Neither party may assign its rights or obligations under this Agreement without
the prior written consent of the other party, provided, however, that Canaccord
may assign its rights and obligations hereunder to an affiliate of Canaccord
without obtaining the Company’s consent.

15. Adjustments for Stock Splits. The parties acknowledge and agree that all
share-related numbers contained in this Agreement shall be adjusted to take into
account any stock split, stock dividend or similar event effected with respect
to the Shares.

16. Entire Agreement; Amendment; Severability. This Agreement (including all
schedules and exhibits attached hereto and placement notices issued pursuant
hereto) constitutes the entire agreement and supersedes all other prior and
contemporaneous agreements and undertakings, both written and oral, among the
parties hereto with regard to the subject matter hereof. Neither this Agreement
nor any term hereof may be amended except pursuant to a written instrument
executed by the Company and Canaccord. In the event that any one or more of the
provisions contained herein, or the application thereof in any circumstance, is
held invalid, illegal or unenforceable, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions contained herein shall not be affected or impaired thereby.

17. Applicable Law; Consent to Jurisdiction. This Agreement shall be governed
by, and construed in accordance with, the internal laws of the State of New York
without regard to the principles of conflicts of laws. Each party hereby
irrevocably submits to the non-exclusive jurisdiction of the state and federal
courts sitting in the City of New York, borough of Manhattan, for the
adjudication of any dispute hereunder or in connection with any transaction
contemplated hereby, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof (certified or registered mail, return
receipt requested) to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law.

 

25



--------------------------------------------------------------------------------

18. Waiver of Jury Trial. The Company and Canaccord hereby irrevocably waive any
right either may have to a trial by jury in respect of any claim based upon or
arising out of this agreement or any transaction contemplated hereby.

19. Absence of Fiduciary Duties. The parties acknowledge that they are
sophisticated in business and financial matters and that each of them is solely
responsible for making its own independent investigation and analysis of the
transactions contemplated by this Agreement. They further acknowledge that
Canaccord has not been engaged by the Company to provide, and has not provided,
financial advisory services in connection with the terms of the offering and
sale of the Shares nor has Canaccord assumed at any time a fiduciary
relationship to the Company in connection with such offering and sale. The
parties also acknowledge that the provisions of this Agreement fairly allocate
the risks of the transactions contemplated hereby among them in light of their
respective knowledge of the Company and their respective abilities to
investigate its affairs and business in order to assure that full and adequate
disclosure has been made in the Registration Statement and the Prospectus (and
any amendments and supplements thereto). The Company hereby waives, to the
fullest extent permitted by law, any claims it may have against Canaccord for
breach of fiduciary duty or alleged breach of fiduciary duty and agrees
Canaccord shall have no liability (whether direct or indirect) to the Company in
respect of such a fiduciary duty claim or to any person asserting a fiduciary
duty claim on behalf of or in right of the Company, including stockholders,
employees or creditors of Company.

20. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Delivery of an executed Agreement by one
party to the other may be made by facsimile or email transmission.

[Signature Page Follows]

 

26



--------------------------------------------------------------------------------

If the foregoing accurately reflects your understanding and agreement with
respect to the matters described herein please indicate your agreement by
countersigning this Agreement in the space provided below.

 

Very truly yours, MOHAWK GROUP HOLDINGS, INC. By:  

/s/ Yaniv Sarig

Name:   Yaniv Sarig Title:   Chief Executive Officer ACCEPTED as of the date
first-above written: CANACCORD GENUITY LLC By:  

/s/ Jennifer Pardi

Name:   Jennifer Pardi Title:   Managing Director

[Signature page to Equity Distribution Agreement]



--------------------------------------------------------------------------------

SCHEDULE 1

The Authorized Representatives of the Company are as follows:

 

Name and Office / Title

 

E-mail Address

 

Telephone Numbers

 

Fax Number

Yaniv Sarig, Chief Executive Officer   [...***...]   [...***...]   N/A Fabrice
Hamaide, Chief Financial Officer   [... ***... ]   [...***...]   N/A

The Authorized Representatives of Canaccord are as follows:

 

Name and Office / Title

 

E-mail Address

 

Telephone Numbers

 

Fax Number

Jennifer Pardi /

Head of U.S. Equity Capital Markets

 

[...***...]

AND

[...***...]

 

Office: [...***...]

Cell: [...***...]

  N/A



--------------------------------------------------------------------------------

EXHIBIT A

OFFICER’S CERTIFICATE

I, [name of executive officer], the [title of executive officer] of Mohawk Group
Holdings, Inc. (“Company”), a Delaware corporation, do hereby certify, solely in
my capacity as an officer of the Company and not in my individual capacity, and
on behalf of the Company pursuant to Section 7(o) of the Equity Distribution
Agreement dated July 30, 2020 (the “Distribution Agreement”), by and between the
Company and Canaccord Genuity LLC, to the best of my knowledge that:

 

  (i)

The representations and warranties of the Company in Section 6 of the
Distribution Agreement (A) to the extent such representations and warranties are
subject to qualifications and exceptions contained therein relating to
materiality or Material Adverse Effect, are true and correct on and as of the
date hereof with the same force and effect as if expressly made on and as of the
date hereof, except for those representations and warranties that speak solely
as of a specific date and which were true and correct as of such date, and
(B) to the extent such representations and warranties are not subject to any
qualifications or exceptions, are true and correct in all material respects as
of the date hereof as if made on and as of the date hereof with the same force
and effect as if expressly made on and as of the date hereof except for those
representations and warranties that speak solely as of a specific date and which
were true and correct as of such date; and

 

  (ii)

The Company has complied with all agreements and satisfied all conditions on its
part to be performed or satisfied pursuant to the Distribution Agreement at or
prior to the date hereof.

 

Date:______________________

    By:        

Name:

     

Title:

 